                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


DEMETRIUS THOMAS,

                      Petitioner,

v.                                                  CIVIL ACTION NO. 3:16-2049
                                                    (Criminal Action No. 3:14-00045-01)
UNITED STATES OF AMERICA,

                      Respondent.

                                            ORDER

       Currently pending before the Court is Petitioner=s application for a certificate of

appealability. ECF No. 113. Petitioner, a federal prisoner, seeks to appeal this Court=s Order of

February 28, 2019, denying relief on his petition filed under 28 U.S.C. ' 2255. This Court has

once again reviewed the record and concludes that Petitioner has not made a substantial showing

of the denial of a constitutional right and has not presented issues A>adequate to deserve

encouragement to proceed[.]=@ Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v.

Estelle, 463 U.S. 880, 893, n. 3 (1983)). See also Miller-El v. Cockrell, 537 U.S. 322 (2003).

Accordingly, Petitioner=s application for a certificate of appealability is DENIED and the appeal

is DISMISSED. See 28 U.S.C. ' 2253(c).

       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the U.S. Attorney=s Office, the U.S. Probation Office, and the U.S. Marshal=s Service.


                                             ENTER:         April 24, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
